Citation Nr: 0210319	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  98-15 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a fungus of the upper 
body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to October 
1966.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of May 1999.  This 
matter was originally on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1. Following the Board's May 1999 Remand, the RO made 
satisfactory attempts
to obtain specified medical records from John Cochran VA 
Medical Center, and afforded the veteran the opportunity to 
submit additional evidence or advise VA if assistance was 
needed to secure any evidence. 

2. The veteran has been notified of the evidence necessary to 
substantiate his
claim in a letter dated in January 2002, and the RO has 
obtained all relevant evidence necessary for an equitable 
disposition of this appeal.

3.  The evidence does not demonstrate that the veteran first 
developed a fungus of the upper body during service. 


CONCLUSIONS OF LAW

1.  The RO fully complied with the Board's May 1999 Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

2.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3.  A fungus of the upper body was not incurred during active 
service.  38 U.S.C.A.   §§ 1110, 1131, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based on a review of all of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection of a fungus of the 
upper body.  The veteran's service medical records are absent 
any complaints of or treatment for a fungus of the upper 
body.  It follows that no incurrence of the claimed disorder 
is shown during service.

The veteran maintains that he received treatment for the 
disorder after service from October 1996 to 1997 from John 
Cochran VA Medical Center.  According to a July 1999 response 
from St. Louis VA Medical Center, they were unable to locate 
these records after a thorough search.  The earliest 
documentation of the claimed disorder is a VA treatment 
record dated in August 1977, during which time the veteran 
complained of a rash on his back.  The veteran was diagnosed 
with tinea corporis in August 1981, but the examiner did not 
relate the disorder to service.  VA treatment records dated 
thereafter show treatment for a rash or fungus on the feet 
and a rash on the palms, but none related to tinea corporis.  
No current disability referable to a fungus of the upper body 
is shown and consequently, no relationship is shown between 
the claimed disorder and service.  The requirements for 
establishing service connection for a disability have not 
been met.  38 C.F.R. § 3.303.


ORDER

Service connection for a fungus of the upper body is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

